Citation Nr: 1012378	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-36 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for papillary renal 
cell carcinoma, status post partial nephrectomy of the left 
kidney, to include as secondary to herbicide exposure.

3.  Entitlement to total disability based on unemployability 
(TDIU).

4.  Entitlement to an effective date prior to September 17, 
2008 for special monthly pension by reason of being 
housebound.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease, to include as secondary to 
posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.S.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 
1972 and has unverified service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A January 2005 rating 
decision denied the Veterans' claim of entitlement to 
hypertension on the basis that new and material evidence had 
not been received, and a September 2006 rating decision 
denied the Veteran's claim of entitlement to papillary renal 
cell carcinoma, to include as secondary to herbicide 
exposure.  

The Board notes that the January 2005 rating decision also 
denied the Veteran's claim of entitlement to service 
connection for PTSD.  The Veteran perfected his appeal as to 
such issue by a November 2006 Substantive Appeal.  An August 
2008 rating decision granted the Veteran's claim of 
entitlement to service connection for PTSD.  Thus, the RO's 
August 2008 action represents a full grant of the benefit 
sought as to the Veteran's claim of entitlement to service 
connection for PTSD and the Board will confine its 
consideration to the issues set forth on the decision title 
page.

As to the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for hypertension, to include as secondary to 
herbicide exposure, the Board notes that on October 13, 
2009, in accordance with authority provided in 38 U.S.C. § 
1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. § 1116, the Department 
of Veterans Affairs (VA) will issue regulations through 
notice and comment rule-making procedures to establish the 
new presumptions of service connection for those diseases.  
Those regulations will take effect on that date that a final 
rule is published in the Federal Register.  Until that time, 
VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  
On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  As this appeal contains at least 
one claim that may be affected by these new presumptions, 
the Board must stay action on that matter in accordance with 
the Secretary's stay.  Once the planned final regulations 
are published, the adjudication of any case or claim that 
has been stayed will be resumed.  

The Board notes that the Veteran submitted a timely Notice 
of Disagreement, dated in October 2009, as to the denial of 
his claims of entitlement to TDIU, an effective date prior 
to September 17, 2008 for special monthly pension by reason 
of being housebound, and whether new and material evidence 
has been received to reopen a claim of entitlement to 
service connection for coronary artery disease, to include 
as secondary to PTSD.  To date, it appears that the RO has 
not issued a Statement of the Case as to such issues.  Where 
a Notice of Disagreement has been filed with regard to 
issues, and a Statement of the Case has not been issued, the 
appropriate Board action is to remand the issues for 
issuance of a Statement of the Case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The issues of entitlement to TDIU, an effective date prior 
to September 17, 2008 for special monthly pension by reason 
of being housebound, and whether new and material evidence 
has been received to reopen a claim of entitlement to 
service connection for coronary artery disease, to include 
as secondary to PTSD, as well as entitlement to service 
connection for papillary renal cell carcinoma, to include as 
secondary to herbicide exposure, addressed in the REMAND 
portion of the decision below, are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for hypertension was previously denied in an April 2001 
rating decision.  The Veteran was notified of that decision 
but failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for hypertension, now captioned as 
entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure, received since 
the last final denial in April 2001 is new, in that it is 
not cumulative and was not previously considered by decision 
makers, and it is also material because it raises a 
reasonable possibility of substantiating the Veteran's 
claim.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied the Veteran's 
claim of entitlement to service connection for hypertension 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to herbicide exposure.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited to the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to herbicide exposure, 
the Board finds that a discussion as to whether VA's duties 
to notify and assist the Veteran have been satisfied is not 
required.  The Board finds that no further notification or 
assistance is necessary, and that deciding the appeal at 
this time is not prejudicial to the Veteran.

New and Material Evidence

Service connection for hypertension was previously denied in 
an April 2001 rating decision.  Although the RO reopened the 
Veteran's previously denied claim by a September 2006 
Statement of the Case, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnet v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The claim of entitlement to service connection for 
hypertension may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Veteran filed this application to reopen his claim in 
October 2004, in the form of a claim of entitlement to 
service connection for hypertension.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

It appears that the evidence before VA at the time of the 
prior final decision in April 2001 consisted of the 
Veteran's claim of entitlement to service connection for 
hypertension and his service and VA treatment records.  The 
RO found that the Veteran's service treatment records were 
silent for any complaint, treatment, or diagnosis of 
hypertension, and that there was no current medical evidence 
of record indicating that the Veteran had been diagnosed 
with hypertension.  The Veteran's claim of entitlement to 
service connection for hypertension was denied.  The April 
2001 rating decision was not appealed and became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran applied to reopen his claim of entitlement to 
service connection for hypertension in October 2004.  Newly 
received evidence since April 2001 includes post-service 
private treatment records, VA treatment records, and record 
of the Veteran's February 2010 hearing testimony before the 
Board.

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for hypertension 
received since the last final decision in April 2001 is new 
in that it was not previously considered by agency decision 
makers, or cumulative or redundant of other evidence of 
record.  The evidence is also material in that it relates to 
an unestablished fact, specifically, a current diagnosis of 
hypertension.

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement 
to service connection for hypertension has been received, 
and such claim is reopened.

The Board notes that during the current appellate period, 
the Veteran has asserted that his hypertension is due to in-
service herbicide exposure or PTSD.  However, at the 
Veteran's February 2010 hearing before the Board, he 
asserted that his claim of entitlement to service connection 
for hypertension has been incorrectly captioned to include 
consideration of PTSD.  The Veteran asserted that his 
hypertension is due to his period of service, specifically 
to include exposure to herbicides.  

The Veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to herbicide exposure, 
has been reopened.  While the Veteran did not file a claim 
of entitlement to service connection for ischemic heart 
disease, the Board notes that the Veteran's claimed 
condition of hypertension involves the function of the 
heart.  The Veteran's VA treatment records include a 
September 2004 notation indicating that he demonstrated 
exercise-induced myocardial ischemia.  Also, the Veteran 
served in the Republic of Vietnam from December 1969 to 
November 1970.  

Thus, the issue of entitlement to service connection for 
hypertension, to include as secondary to herbicide exposure, 
is subject to the above-described stay on all claims for 
service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era, and the Board may not adjudicate the 
claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).




ORDER

The claim of entitlement to service connection for 
hypertension, to include as secondary to herbicide exposure, 
is reopened.  To that extent only, the appeal is allowed.


REMAND

As discussed above, in October 2009, the Veteran submitted a 
timely Notice of Disagreement as to the denial of his claims 
of entitlement to TDIU, an effective date prior to September 
17, 2008 for special monthly pension by reason of being 
housebound, and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for coronary artery disease, to include as 
secondary to PTSD.  

The RO sent the Veteran a letter dated in October 2009 that 
acknowledged receipt of his Notice of Disagreement.  In 
chronological order, the next communication from the RO to 
the Veteran was his hearing notification letter dated in 
December 2009.  As the Veteran's claims file was forwarded 
to the Board for the Veteran's February 2010 hearing, the 
Board considered that the RO might have provided the Veteran 
with a Statement of the Case at any time from October 2009 
to the present and that there may not have been an 
opportunity for the RO to associate a copy of such with the 
claims file physically located at the Board.  However, a 
review of the databases available to the Board revealed that 
no temporary folders have been created for the Veteran.  

Thus, it appears that the RO has not yet issued a Statement 
of the Case as to the issues of entitlement to TDIU, an 
effective date prior to September 17, 2008 for special 
monthly pension by reason of being housebound, and whether 
new and material evidence has been received to reopen a 
claim of entitlement to service connection for coronary 
artery disease, to include as secondary to PTSD.  Where a 
Notice of Disagreement has been filed with regard to issues, 
and a Statement of the Case has not been issued, the 
appropriate Board action is to remand the issues for 
issuance of such.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

As to the perfected issue of entitlement to service 
connection for papillary renal cell carcinoma, to include as 
secondary to herbicide exposure, the Board notes that 
additional development is needed prior to further 
disposition of the claim.  

At the time of the Veteran's February 2010 hearing before 
the Board, he reported that he received private urology 
treatment.  The Veteran also reported that he received 
private primary care from Dr. K. at the South Memphis 
clinic.  However, a review of the Veteran's VA treatment 
records indicates that he was treated by a Dr. K. at the VA 
South Memphis Community Based Outpatient Clinic (CBOC).   As 
the Veteran's claims file contains record of VA treatment 
including diagnosis, treatment, and follow-up care for 
papillary renal cell carcinoma, and because the Veteran 
described his private treatment to include actual VA 
treatment, it is not entirely clear to the Board if the 
Veteran meant to refer to his urology doctors as private 
treatment providers.  Thus, on remand, the RO must clarify 
such and obtain any private treatment records identified by 
the Veteran.

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

During the appellate period, the Veteran has asserted that 
his papillary renal cell carcinoma is due to his exposure to 
herbicides in the Republic of Vietnam.  At the time of the 
Veteran's February 2010 hearing before the Board, he also 
asserted that his papillary renal cell carcinoma is related 
to his in-service kidney surgery.  Specifically, the Veteran 
asserted that his left kidney was removed during service.  

Review of the Veteran's service treatment records reveals 
that the Veteran entered service with cured infectious 
hepatitis and rheumatic fever, and underwent an appendectomy 
during service.  Such records are silent for any diagnosis, 
complaint, or treatment related to the Veteran's kidneys.  
On remand, the RO must obtain a medical opinion as to a 
relationship between the Veteran's papillary renal cell 
carcinoma and his period of service, including exposure to 
herbicides.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Per Manlicon v. West, 12 Vet. App. 
238 (1999), send the Veteran and his 
representative a Statement of the Case 
on the issues of entitlement to TDIU, 
an effective date prior to September 
17, 2008 for special monthly pension by 
reason of being housebound, and whether 
new and material evidence has been 
received to reopen a claim of 
entitlement to service connection for 
coronary artery disease, to include as 
secondary to PTSD.  The Veteran should 
additionally be informed of his appeal 
rights.

2.  Contact the Veteran to clarify if 
he has indeed received private urology 
or general treatment, and request that 
the Veteran identify his private 
treatment providers, if any.  If a 
positive response if received, request 
that the Veteran forward his records to 
the RO, or provide the RO with an 
Authorization and Consent to Release 
Information to the VA (VA Form 21-
4142).  If a negative response is 
received from the Veteran, or from any 
treatment facility, the claims file 
should be properly documented in this 
regard.

3.  Schedule the Veteran for a VA 
examination.  The examiner must opine 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran's 
papillary renal cell carcinoma was 
incurred in service or is related to 
any incident of service, including any 
surgical procedure and exposure to 
herbicides.

The claims file should be made 
available to the examiner for review in 
conjunction with the opinion or 
examination, and the examiner should 
note such review.  A complete rationale 
should be provided for all opinions 
given.  The opinions should be based on 
examination findings, historical 
records, and medical principles.  The 
examiner should fully articulate a 
sound reasoning for all conclusions 
made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to any scheduled 
examination.

4.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claim of entitlement to service 
connection for papillary renal cell 
carcinoma, to include as secondary to 
herbicide exposure, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


